201 B.R. 381 (1996)
In re Edmond C. MURRAY, Debtor.
Civil Action No. 96-CV-2070, Bankruptcy No. 94-22109.
United States District Court, E.D. Pennsylvania.
October 4, 1996.
Edmond C. Murray, Morgantown, PA, pro se.
John A. Di Giamberardino, Wyomissing, PA, for Edmond C. Murray.
Anthony R. Distasio, Linton & Giannascoli, P.C., Reading, PA, for Corestates Bank, NA.
Frederick L. Reigle, Trustee, Reading, PA, pro se.
*382 Frederic J. Baker, Sr., Trustee, Philadelphia, PA, pro se.

MEMORANDUM
RENDELL, District Judge.
Before me is the appeal of debtor Edmond C. Murray ("Debtor") from the Order of the bankruptcy court that a document entitled "Motor Vehicle Lease and Disclosure Statement" was in fact a "true lease," rather than an installment purchase agreement with a security interest. As there are no factual issues, I review the bankruptcy court's legal conclusions under a de novo standard. In re Baltic Associates, L.P., 170 B.R. 568, 570 (E.D.Pa.1994).
The bankruptcy judge ably and effectively applied the proper tests for determining whether or not the auto lease in question was a true lease, and reached the correct conclusion that it was a true lease, as a matter of law. The presence of evidence that the option price at the end of the lease was based on estimated fair market value, and the debtor's failure to controvert this, was an important factor in the court's ruling, and properly so. See Jahn v. M.W. Kellogg Co., Inc. (In re Celeryvale Transport, Inc.), 822 F.2d 16, 18 (6th Cir.1987); In re Wallace, 122 B.R. 222, 232 (Bankr.D.N.J.1990); In re Wheatland Electric Products Co., 237 F.Supp. 820, 821 (W.D.Pa.1964); In re Aspen Impressions, Inc., 94 B.R. 861, 866 (Bankr. E.D.Pa.1989); In re Zaleha, 159 B.R. 581, 586 (Bankr.D.Idaho 1993) (debtor has burden to prove that purported lease was a security device).
I find that the bankruptcy judge's opinion correctly sets forth the proper analysis, and I need not repeat it here, but incorporate his reasoning as my own.
Accordingly, the judgment of the bankruptcy court is AFFIRMED.